DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Reasons for Allowance
	The amendment received on 02/23/2022 is acknowledged.  Claim 1 has been amended. Claims 15-17 have been amended.  Claims 3-7 and 14 have been cancelled.  Claims 1-2 and 15-17 are currently pending.  
	In light of the amendment to the claims, the rejection of the claims under 35 U.S.C. 101 is withdrawn.  The judicial exception has been integrated into a method of administering a treatment. 
	In light of the newly added limitations, the rejection of claims 1-2 under 35 U.S.C. 102 and 103 are withdrawn. The prior art does not teach or suggest that the level of ASM activity in serum or plasma could be used as marker for ALS.  
	 

Conclusion
Claims 1-2 and 15-17 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657